Order entered October 13, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00844-CV

                              JAMES BELL MCCOY, Appellant

                                                V.

                            CRAIG WATKINS, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13955-B

                                            ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Brown

       In response to this Court’s letter questioning its jurisdiction over the appeal because

appellant’s claims against Bill Hill, an unserved defendant, appeared to remain pending,

appellant filed a jurisdictional brief. The Court has reviewed appellant’s jurisdictional brief and

his amended notice of appeal. Appellant has indicated that he does not expect that Bill Hill will

ever be served. Accordingly, the case stands as if there has been a discontinuance as to Bill Hill,

and the judgment is regarded as final for purposes of appeal. See Youngstown Sheet & Tube Co.

v. Penn, 363 S.W.2d 230, 232 (Tex. 1962).

       Appellant’s brief is due thirty days from the date of this order.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE